NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                No. 10-4493
                               _____________

                               O.R. (a Student)
                                   Appellant

                                      v.

          GERRI HUTNER; RICK CAVE; ROBBY VARGHESE;
       LISA CATALANO; KATHY MITCHEL; THOMAS A. SMITH;
             VICTORIA KNIEWEL(School Superintendent);
          DONNA GIBBS-NINI; ARTHUR DOWNS (Principal);
       CHARLES RUDNICK(Principal); DENNIS LEPOLD (Principal);
                  MICHAEL ZAPICCHI (Principal);
          WEST WINDSOR PLAINSBORO SCHOOL DISTRICT
                         _____________

               On Appeal from the United States District Court
                         for the District of New Jersey
                       District Court No. 3-10-cv-01711
              District Judge: The Honorable Anne E. Thompson
                                 _____________

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                               July 11, 2011

           Before: RENDELL, SMITH, and FISHER, Circuit Judges
                          (Filed: July 27, 2011)
                        _____________________

                                 OPINION
                          _____________________

SMITH, Circuit Judge.
      O.R., a former student of the West Windsor Plainsboro School District, was

suspended from school for 10 days and referred to police for prosecution for

possession of a knife on school property. Thereafter, he initiated several state

court actions against the School District and its employees, which either

challenged his suspension, sought the production of records by the School District

under New Jersey’s Open Public Records Act (OPRA), N.J.S.A. § 47:1A1-13, or

alleged that he had been treated differently than similarly situated Caucasian

students.1 While one of the state court actions was proceeding, O.R. initiated this

federal action alleging that the School District had violated his constitutional right

of access to the courts, as well as his rights under the Equal Protection Clause and

Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d. The School District

filed two Rule 12(b)(6) motions to dismiss.

      The District Court recognized that the constitutional right of access to the

courts is limited and that “only prefiling conduct that either prevents a plaintiff

from filing suit or renders the plaintiff’s access to the court ineffective or

meaningless constitutes a constitutional violation.” Estate of Smith v. Marasco,

318 F.3d 497, 511 (3d Cir. 2003). In light of the “long series of lawsuits[,]” the


1
     As the District Court noted, one of the state court actions alleged that the School
District had violated O.R.’s civil rights. After the School District removed the action to
federal court, O.R. dropped his federal claims and successfully moved to remand the case
to state court.
                                            2
District Court appropriately concluded that O.R.’s claims that certain conduct

prevented him from filing suit failed as a matter of law. In addition, the District

Court granted the motion to dismiss the equal protection and Title VI claims

because, inter alia, O.R.’s averments failed to allege sufficient facts to state a

claim under either theory. Thereafter, the Court denied O.R.’s motion to amend

his complaint, concluding that any attempt would be futile. In addition, the Court

granted the School District’s motion for sanctions.

      This timely appeal followed.2 After considering the briefs of the parties and

the record before us, we will affirm for substantially the reasons given by the

District Court.3




2
    The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343. We exercise
jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over an order granting
a motion to dismiss. Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010).
We review an order denying a motion to amend under Rule 15 for abuse of discretion.
Bjorgung v. Whitetail Resort, LP, 550 F.3d 263, 266 (3d Cir. 2008). We also apply an
abuse of discretion standard in reviewing an order imposing sanctions. Ario v.
Underwriting Members of Syndicate 53 at Lloyds for 1998 Year of Account, 618 F.3d
277, 287 (3d Cir. 2010).
3
   The Motion by Appellant to Supplement the Record on Appeal is denied. The Motion
by Appellant to file an Amended Notice of Appeal is granted.
                                          3